



AMENDMENT TO THE MARKEL CORPORATION VOLUNTARY DEFERRAL PLAN




WHEREAS, Markel Corporation (the “Company”) sponsors the Markel Corporation
Voluntary Deferral Plan, effective as of April 1, 2016 (the “Plan”);


WHEREAS, the Company has the power to amend the Plan and now wishes to do so;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of January
1, 2019:


1.
Section 4.01(a)(ii) of the Adoption Agreement to the Plan is hereby amended in
its entirety as follows:



(ii) Bonuses [do not complete if you complete (iii)]
Type of Bonus
Dollar Amount
% Amount
Increment
Min
Max
Min
Max
(a) Annual Bonus Plan
 
 
0%
75%
5%
(b) Executive Bonus Plan
 
 
0%
75%
5%
(c)
 
 
 
 
 



2.
Effective for Participant distribution elections made for Compensation earned
during periods beginning on or after January 1, 2019, the last paragraph of
Section 6.01(b) of the Plan is hereby amended in its entirety as follows:



Installments may be paid [select each that applies] 
 
Monthly
 
Quarterly
X
Annually



3.
In all respects not amended, the Plan is hereby ratified and confirmed.



*    *    *    *


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed as of the
effective date set forth above.


 
MARKEL CORPORATION
 
 
 
 
 
By:
 
/s/ Linda V. Schreiner
 
Name:
 
Linda V. Schreiner
 
Title:
 
Sr. Vice President, Strategic Management






